DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 9, and 17, each recite “a first color of printed matter that corresponds to the first color of the concealment material…wherein the concealment material conceals all printed matter”, which is indefinite since “all” lacks proper antecedent basis.  The term “all” either states that the “first color” constitutes all of the “printed matter”, or it infers any other printed matter (unclaimed) which has the same property.  Since this other printer matter is unclaimed, the recitation lacks proper antecedent basis.  As a suggestion, “a first color of printed matter” could be amended to “a first color of printed matter constituting the printer matter”, or something similar.  
	In respect to claims 3-4 and 17 -18, the term “the printed item” lacks proper antecedent basis.
	In respect to claim 6, 14, and 22, the recitation “at least the second color is visible behind the concealment material” directly conflicts with the independent claim as amended. 
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnhart et al. (US 5,401,032).
In respect to claim 1-2, 5, and 7-8, Barnhart et al. disclose a concealment device (Fig. 5a), which comprises a transparent colored concealment material (e.g. red) (Col. 2, 60-69; Fig. 4a).  Although the color filter is used in a similar fashion, contrary to the inventive concept of the present invention, the color filter is used to hide “chromatic camouflage” in order to render other printed matter more visible.  However, the claim recites “a concealment device for covering and concealing printed matter”, and no printed matter is positively recited.  Rather, the device may be construed as only having the capability of the claimed functionality.   As such, the concealment device taught in Barnhart et al. is capable of covering red text and rendering it concealed. 
In respect to claims 3-4, the term “printed item” is indefinite and unclear for the reasons above, but amendments to these claims, e.g. requiring a “printed item” as part of the concealment device, may render the analysis in claim 1 moot.
In respect to claim 6, the claim directly conflicts with claim 1.




Allowable Subject Matter

Claims 9-22 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Although indefinite for improper antecedent basis, all printed matter being concealed behind the concealment device is antithesis to most of the cited prior art’s operation.  The cited prior art involves using a color filter “concealment device” to filter out camouflage in order to display a select hidden indicia.  Thus it is a “revealing device”, and concealing all the indicia when placed above destroys the inventions, which is to reveal the hidden indicia i.e. some of the indicia is visible by design.

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637